DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

EXAMINER’S AMENDMENT
The application has been amended as follows: 
Regarding claim 1:
A parts fabrication apparatus comprising: a) a staging fixture that is configured to hold a severable gate portion of a molded plastic assembly at a melt position; b) a laser source energizable to direct, from a laser output aperture that is disposed beneath the melt position of the staged molded plastic assembly, a coherent melting light beam to the melt position and to release a molded part suspended from the staging fixture to fall away from the staging fixture on a drop path;  and c) a stationary deflecting support supporting the severable gate portion disposed in a fixed location relative to the laser output aperture, between the laser output aperture and the melt position of the severable gate portion, and disposed to define the drop path of the falling released part by momentary contact following release of the molded part.

Regarding claim 10:
A parts fabrication apparatus comprising: a) a staging fixture that is configured to dispose a severable gate portion of a molded plastic assembly at a first position for separating a releasable molded part from the molded plastic assembly; b) a deflecting support that is configured as a pivot seating for contact against a portion of the releasable molded part positioned in the staging fixture; and c) an optical apparatus that has a source of laser light energizable to generate a coherent light beam, wherein the optical apparatus directs the generated coherent light beam from a fixed-position output aperture, fully past the support pivot seating, and toward the severable gate portion, wherein the coherent light beam has sufficient energy for releasing the molded part along a drop path defined by the deflecting support and wherein the support is stationary with respect to the output aperture.

Regarding claim 17: (canceled)
Regarding claim 18: (canceled)
Regarding claim 19: (canceled)
Regarding claim 20: (canceled)

	Amendment was agreed to by applicant and cancelation of relevent claims are also agreed to by applicant.


Reason for Allowance
	Claims 1-16 are being allowed.
	The prior art does not anticipate nor render obvious the combination set forth in the independent claim of a part fabrication apparatus as claimed which comprises a staging fixture which holds a severable gate portion of a molded plastic assembly, a laser source which directs a laser past a deflecting support to a severable gate portion and releases the molded part suspended from the staging fixture on a drop path, and a deflecting support which defines a drop path for releasable molded part.
	The closest prior art of record is Tung (US 20090236322 A1), Darzi (US 20150352671 A1), Yoon (US 6512196 B1), Anderson (US 3986417 A), Lewallyn (US 4207787 A), and DONG (US 20090072421 A1). Tung teaches a laser cutting apparatus with a retainer and a clamp for holding a sprue connected to a lens, and a laser cutting unit that emits a laser beam toward a gate portion for releasing said lens onto a collecting portion. It does not teach a stationary deflecting support supporting the severable gate portion of the sprue or a laser source disposed beneath the melt position of the staged molded plastic assembly. Darzi teaches a laser cutting method with a laser cutting head cutting a workpiece from both below and above. Darzi does not teach that a stationary deflecting support supporting the severable gate portion is located between the laser apparatus and the severable gate portion. Yoon teaches a laser cutting device for cutting glass substrate wherein a transporter is used to catch the substrate after the substrate has been cut. Yoon does not teach that the deflecting support is stationary or that the deflecting support supports the severable gate portion of the staged molded plastic assembly. Anderson teaches a method of cutting and handling filaments wherein stationary deflectors deflect cut filaments to drop into a passageway and trough. Anderson does not teach that the deflectors support a severable gate portion of a staged molded plastic assembly nor is there any motivation to modify the deflectors to do so. Lewallyn teaches a method of cutting sheets of carpet wherein a pivotable drop plate cuts drops cut portions of carpet onto a collecting scoop. Lewallyn does not teach that the pivotable drop plate is stationary, that it supports a severable gate portion of a staged molded plastic assembly, nor that there is motivation to do either. Dong teaches a method of cutting a lens from a base comprising a suction device which supports and changes the drop path of the lens. Dong does not teach that the suction device supports the severable gate portion.
 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANKLIN JEFFERSON WANG whose telephone number is (571)272-7782. The examiner can normally be reached M-Th 7:30AM-5:30PM (E.S.T).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571) 270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/F.J.W./Examiner, Art Unit 3761                                                                                                                                                                                                        
/JOEL M ATTEY/Primary Examiner, Art Unit 3763